Citation Nr: 0109293	
Decision Date: 03/29/01    Archive Date: 04/03/01	

DOCKET NO.  00-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Evaluation of bilateral pes planus with metatarsalgia, 
currently evaluated as 50 percent disabling.

2.  Evaluation of fungus infection of the feet, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from August 1947 to 
December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The November 1999 statement of the case and the March 2000 
supplemental statement of the case notified the veteran and 
his representative of the provisions of 38 C.F.R. § 3.321 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected bilateral pes planus with 
metatarsalgia is manifested by bilateral significant loss of 
the longitudinal arches, symptomatic metatarsalgia, and 
adduction of both forefeet with a valgus position of the 
heels.  The veteran has complained of constant foot pain, as 
well as stiffness and swelling and increased symptomatology 
with standing.

3.  The service-connected fungus infection of the feet is 
manifested by onychomycosis of the toenails of both feet with 
onychogryposis.

4.  The service-connected foot disorders are not analogous to 
amputation of the toes or part of the foot.  

5.  The veteran completed two years of college and has had 
experience in newspaper publishing, advertising, and bus 
driving.  

6.  The service-connected disabilities are not of sufficient 
severity as to prevent the veteran from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus with metatarsalgia have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.20 and Code 5276 
(2000).

2.  The criteria for a rating in excess of 10 percent for 
fungus infection of the feet have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.20 and Code 7813 (2000).

3.  The veteran does not have service-connected disabilities 
which are sufficient to produce unemployability without 
regard to advancing age.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.15, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The request for an increased rating for the 
service-connected disabilities was received by the RO in May 
1999.  The application for TDIU was also received in May 
1999, and is complete.

The rating decision, statement of the case, and supplemental 
statement of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein the "Act") requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The Act, to be 
codified at 38 U.S.C.A. § 5103A(a).  VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim for benefits.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  All relevant Federal records have 
been obtained.  VA clinical records are in the claims folder.  
The veteran has been examined by VA.  The veteran has not 
reported any other pertinent evidence might be available.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Review of the record shows that VA has completed its duties 
under the Act and has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See 38 C.F.R. § 3.104 (2000).

The Act became law while the claim was pending.  The RO did 
not consider the case under the Act and VA guidance issued 
pursuant to the act.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with pertinent 
evidentiary development which was subsequently codified by 
the Act.  In addition to performing the pertinent development 
required under the Act, the RO notified the veteran of his 
right to submit evidence.  It would not abridge his rights 
under the Act for the Board to proceed to review the appeal.  
Neither the veteran nor his representative has identified any 
further development or specific action required under the 
Act.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  The Board concludes that the 
conditions addressed have not significantly changed and 
uniformed ratings are appropriate in this case.

Bilateral Pes Planus with Metatarsalgia

A noncompensable evaluation will be assigned for a mild 
acquired flatfoot (pes planus) with symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating will be 
assigned for a moderate bilateral acquired flatfoot (pes 
planus) with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent rating will 
be assigned for severe acquired flatfoot (pes planus) with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating will be assigned for a pronounced acquired flatfoot 
(pes planus) with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Anterior metatarsalgia (Morton's disease), unilateral or 
bilateral, will be rated as 10 percent disabling.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).

In this case, since the service-connected pes planus involves 
flattening of the metatarsal arches, the same impairment of 
the metatarsals cannot be rated separately as metatarsalgia.  
38 C.F.R. § 4.14 (2000).

The 50 percent rating currently assigned for pes planus with 
metatarsalgia is the highest rating assignable for pes planus 
under the rating schedule.  The August 1999 rating decision 
informed the veteran that the 50 percent rating was the 
maximum assignable.  The veteran was also informed that the 
case did not present such exceptional circumstances as to 
warrant extraschedular consideration under 38 C.F.R. § 3.321.  
The November 1999 statement of the case further discussed 
38 C.F.R. § 3.321.  The veteran was informed that the 
governing norm in exceptional cases was a finding that the 
case presented such exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not identified any marked 
interference with employment or frequent periods of 
hospitalization due to his pes planus.  He has not provided 
or indicated the existence of any evidence which would 
warrant extraschedular evaluation.

Under the rating schedule, a higher rating could be assigned 
if there was amputation of a great toe with the removal of 
the metatarsal head or amputation of all toes, without 
metatarsal loss.  38 C.F.R. Part 4, including §§ 4.25, 4.26, 
and Codes 5170, 5171 (2000).  In this case, the veteran has a 
service-connected fungus infection involving the toes.  
However, a fungal infection has different manifestations and 
different resultant disability and is not analogous to 
amputation of the toes.  38 C.F.R. § 4.20 (2000).

The recent examination showed that the service-connected pes 
planus with metatarsalgia is well within the criteria for the 
current rating and does not present such an exceptional 
picture as to warrant a rating on an extraschedular basis.

On the February 2000 VA examination, the veteran complained 
of worsening pain in both feet.  Examination of the feet 
revealed there was a bilateral significant loss of the 
longitudinal arches and there was also symptomatic 
metatarsalgia.  There was adduction of both forefeet with a 
valgus position of the heels.  X-ray studies showed that, on 
weight bearing, the veteran had pes planus with mild 
demineralization.  The diagnosis was symptomatic pes planus.

While the veteran is competent to report a worsening of his 
foot pain and similar symptomatology, the findings of the 
trained medical professionals are more probative in 
determining the extent of the disability and whether the 
criteria for an increased rating have been met.  In this 
case, the medical findings do not approximate any criteria 
for a rating in excess of the current 50 percent.  38 C.F.R. 
§ 4.7 (2000).  Consequently, an increased evaluation for the 
pes planus with metatarsalgia must be denied.

Fungus Infection of the Feet

The veteran asserts that his service-connected fungus 
infection of the feet has spread to his legs and warrants a 
higher rating.  The veteran does not have the medical 
expertise to diagnose his leg disorder as a fungus infection.  
A current diagnosis presents a medical question which 
requires evidence from a medical professional with the 
requisite training and experience to provide competent 
evidence as to the correct diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In this case, the clinical 
records repeatedly show that the skin break down on the 
veteran's lower extremities was diagnosed by medical 
professionals as being related to a vascular disorder, for 
which service connection has not been established.  

Moreover, on March 31, 2000, the RO notified the veteran that 
service connection for bilateral stasis dermatitis as 
secondary to service-connected disability of fungus infection 
of the feet was denied.  The veteran has not submitted a 
timely notice of disagreement with that determination.  

Further, since several physicians have diagnosed and treated 
the leg symptomatology as a manifestation of a vascular 
disorder, and not the service-connected fungus infection, 
there is a preponderance of evidence against a connection.  
In light of the several medical reports, there is no 
reasonable possibility that further development would link 
the leg symptoms to the service-connected disorder.

VA clinical notes show that the appellant came to the VA 
wound clinic in April 1999 and presented with a wound on the 
left lower extremity.  It was noted to be the result of 
trauma doing yard work.  It was the assessment that the wound 
was probably a mixed venous arterial ulcer.  Treatment was 
provided.

The VA clinical notes of May 1999 show that the veteran had a 
traumatic wound on the left pretibial area.  It had healed 
except for slight tiny granulated areas which needed to 
completely epithelialize.  There was decreased sensation and 
edema in the lower extremity.  Bilaterally, the lower 
extremities had dry scaly areas, especially towards the 
Achilles tendon and dorsum of the feet.  It was recommended 
that the veteran elevate his lower extremities, as tolerated.  
There was noted to be a small thick callus on the metatarsal 
head of the right great toe, in the plantar aspect.  The 
assessment was small callus right metatarsal head and healed 
left pretibial ulcer secondary to trauma.  All areas were 
treated.

In September 1999, the veteran was seen at the clinic with an 
open wound in the lower left tibial area.  Examination 
disclosed numerous scars on both lower extremities, where 
previous ulcers had healed.  The veteran's toenails were 
noted to be trimmed but thick and fungal in appearance.  
There was no callus or lesions on the left foot.  The right 
foot had a hard callus over the metatarsal head, below the 
right great toe.  That callus was lifted off.  Underlying 
tissue was intact.  The assessment was a left lower extremity 
ulcer secondary to edema and decreased circulation. 

On the October 1999 clinical visit, the veteran noted that 
his left leg had healed and the right leg had opened.  He 
presented with an open area along the lower right tibial 
area.  The assessment was a healed left lower extremity wound 
and a new wound area in the right lower extremity, possibly 
secondary to edema. 

It is notable that these clinical records consistently 
associate the veteran's lower extremity skin break down with 
a vascular disorder.  Significantly, the wounds were treated 
as vascular in nature and responded to such treatment.  On 
one visit, fungal infection of the toenails was noted; 
however, the examiner did not indicate that the fungal 
infection spread beyond the toenails.  More importantly, the 
caregiver did not link the fungal infection of the toenails 
with the skin break down in the lower extremities.

On the February 2000 VA examination, the examiner noted that 
the veteran claimed a fungus infection of both feet that 
extended to his legs.  The examiner did not endorse the 
history given by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The examiner noted that he had been 
requested to give an opinion as to whether the foot condition 
extended to the legs.  The examiner reviewed the veteran's 
medical history in detail.  The examiner concluded that the 
diagnosis was onychomycosis of both toenails with 
onychogryposis.  The leg disorders were diagnosed as 
bilateral stasis dermatitis of both distal lower extremities 
with evidence of multiple minor healed traumatic lesions of 
both lower legs and residuals from a healed stasis ulcer just 
above the left ankle and residuals from a healed pressure 
ulcer at the level of the right foot.

Dermatophytosis and similar fungal infections will be rated 
as noncompensable where there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating will be assigned where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating will be 
assigned if there is constant exudation or itching, extensive 
lesions or marked disfigurement.  A 50 percent rating will be 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.  38 C.F.R. Part 4, 
including 4.20, Codes 7806, 7813 (2000).

The service-connected fungal infection is currently rated as 
10 percent disabling, which is appropriate for symptomatology 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent, requires constant exudation or 
itching.  In this case, the medical findings have 
demonstrated periodic ulceration and exudation associated 
with a lower extremity vascular disorder and various traumas.  
The veteran has been seen by several medical professionals, 
and none of them have associated exudation, ulceration, 
exfoliation or crusting with the service-connected fungal 
infection.  The veteran has not reported constant itching nor 
have the medical personnel identified skin lesions associated 
with constant itching.  The fungal infections of the toenails 
are not extensive lesions or marked disfigurement, as 
required for the next higher rating.  The veteran is 
competent to assert that his skin condition has increased in 
severity; however, the findings of the medical professionals 
are significantly more probative.  In this case, the medical 
findings establish, by a preponderance of the evidence, that 
the problems with the skin on the veteran's legs are not part 
of his service-connected fungal infection.  Further, the 
medical findings establish that the service-connected 
manifestations are limited to fungal infections of the 
toenails, which do not approximate the criteria for the next 
higher rating.  38 C.F.R. § 4.7 (2000).  Therefore, a higher 
evaluation must be denied.

TDIU

The only disabilities for which service connection has been 
established are the pes planus with metatarsalgia and the 
fungal infection of the feet.  As discussed above, the 
service-connected disabilities are properly rated as 50 and 
10 percent disabling, respectively.  The combined disability 
rating is 60 percent.  38 U.S.C.A. § 4.25 (2000).  This does 
not meet the schedular requirements of 38 C.F.R. § 4.16(a) 
(2000) for TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  In 
such cases, the RO may submit the case to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  The RO did not refer the case.  Rather, the 
rating decision, statement of the case and supplemental 
statement of the case explained that the veteran was not 
precluded from all types of substantially gainful employment.

In his application for TDIU, the veteran reported completing 
two years of college.  He reported training in newspaper 
publishing and advertising.  He stated that he had worked as 
a self-employed publisher for 10 years and a bus driver for 2 
years.  An October 1999 clinical note reported that the 
veteran was currently a jewelry maker and was concerned about 
neuropathy of his hands.  The veteran's education and 
experience qualify him for many types of substantially 
gainful employment involving clerical, desk or bench work.  
His service-connected foot disorders would not prevent him 
from doing that kind of work.

It is noteworthy that while the veteran has been examined for 
both treatment and compensation purposes, none of the 
examiners have indicated that the service-connected foot 
disorders prevent the veteran from working.  Significantly, 
the veteran has not reported any medical evaluation to the 
effect that the service-connected disorders render him 
unemployable.  While the veteran has asserted that the 
service-connected disabilities render him unemployable, the 
medical reports provide a preponderance of the evidence which 
show that the service-connected disabilities are properly 
rated and do not disable him to such an extent that he is 
unemployable, in light of his education and experience.  
Consequently, the preponderance of the evidence is against 
the claim and TDIU must be denied.


ORDER

A higher evaluation for pes planus with metatarsalgia is 
denied.  A higher evaluation for a fungal infection of the 
feet is denied.  TDIU is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

